Citation Nr: 0517024
Decision Date: 03/22/05	Archive Date: 09/19/05

DOCKET NO. 01-05 071                        DATE JUN 22 2005

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa

THE ISSUE

Entitlement to service connection for a cardiovascular disability, to include paroxysmal atrial fibrillation.

REPRESENTATION

Appellant represented by: Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel



INTRODUCTION

The veteran had active military service from May 1971 to May 1973, as well as time in the Navy Reserves. On September 13, 1992, the veteran was on inactive duty for training (INACDUTRA). He was found unfit for service because of syncope due to paroxysmal atrial fibrillation and separated from Reserve service in October 1993.

This appeal arises before the Board of Veterans' Appeals (Board) from an October 2000 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa, which determined that the veteran had not submitted new and material evidence to reopen a claim of service connection for paroxysmal atrial fibrillation.

The veteran's claim for service connection for paroxysmal atrial fibrillation was last denied by the Board in April 1998. Since that time, on November 1,2000, the President signed into law the Veterans Benefits and Health Improvement Act of 2000, Pub. L. 106-419, § 301, 114 Stat. 1822 (2000). This law redefined the term "active military, naval or air service", 38 U.S.C.A. § 101(24), to include: (C) any period of inactive duty training during which the individual concerned was disabled or died- (i) from an injury incurred or aggravated in line of duty; or (ii) from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during such training. Veterans Benefits and Health Improvement Act of 2000, Pub. L. No. 106-419, § 301, 114 Stat. 1822, 1825 (2000) (codified as amended at 38 U.S.C. § 101(24".

When a provision of law or regulation creates a new basis of entitlement to veteran benefits, as is the case here through the liberalization of the requirements for entitlement to benefits, a claim under the new law is a claim separate and distinct from the claim previously denied prior to the liberalizing law or regulation. See Spencer v. Brown, 4 Vet.App. 283 (1993). Accordingly, the veteran's instant claim for a cardiovascular disability will be decided on the basis of the entire record.

- 2 



In April 2002, the Board denied the veteran's claim. The veteran appealed the claim to the United States Court of Appeals for Veterans Claims (Court), and in April 2003, the Court issued an order in which it vacated the April 2002 Board decision. In December 2003, the Board remanded the veteran's claim for additional development. As such development has now been completed, the veteran's claim is properly before the Board.

REMAND

As noted in the introduction, the veteran's claim was remanded in April 2003. It was remanded specifically to determine the nature of the veteran's paroxysmal atrial fibrillation, and so that the examiner could provide an opinion as to whether the symptoms and manifestations of paroxysmal atrial fibrillation that occurred on September 13, 1992, while the veteran was in INACDUTRA with the Naval Reserve, were analogous to an acute myocardial infarction or cardiac arrest.

While the veteran did undergo a VA examination in September 2004, the specific actions requested by the Board were not done. The examiner commented that there were many etiologies to atrial fibrillation, and that the veteran's cardiac dysrythmias fell into the idiopathic category. However, the examiner was specifically requested , to answer whether the veteran's atrial fibrillation was analogous to acute myocardial infarction or cardiac arrest and this was not done.

The United States Court of Appeals for Veterans Claims (Court) has underscored the role of agencies of original jurisdiction in carrying out the instructions in Board Remands. As noted by the Court, the duties of the agencies of original jurisdiction in this regard are mandatory, and, furthermore, the Board of Veterans' Appeals is obligated to insure compliance with the instructions in Remands. Stegall v. West, 11 Vet. App. 268 (1998). Therefore pursuant to Stegall, the veteran's claim must be remanded for completion of the aforementioned directive.

Accordingly, the case is remanded for the following actions:

- 3 



1. The veteran's claims folder should be returned to the VA examiner who examined the veteran in September 2004 if he is available, and the examiner should comment specifically on whether the symptoms and manifestations of paroxysmal atrial fibrillation that the veteran experienced on September 13, 1992, while the veteran was in INACDUTRA with the Naval Reserve, were analogous to an acute myocardial infarction or cardiac arrest.

If the VA examiner who examined the veteran in September 2004 is not available, then the veteran should be scheduled for a medical examination by the appropriate specialist to determine the nature of the veteran's paroxysmal atrial fibrillation. The examiner should provide an opinion as to whether the symptoms and manifestations of paroxysmal atrial fibrillation that occurred on September 13, 1992, while the veteran was in INACDUTRA with the Naval Reserve, were analogous to an acute myocardial infarction or cardiac arrest. The veteran's claims folder containing his pertinent medical history should be made available for the examining physician's review prior to the examination.

2. Upon completion of the above, the RO should readjudicate the veteran's claim of entitlement to service connection for a cardiovascular disability, to include paroxysmal atrial fibrillation. If any benefit sought on appeal remains denied, the veteran and his representative should be furnished with a Supplemental Statement of the Case discussing the pertinent evidence and laws and regulations and allowed an opportunity to respond.

- 4 



The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See The Veterans Benefits Act of 2003, Pub. L. No.1 08-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 51O9B, 7112). ...

G .H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.11O0(b) (2004).

- 5 




